Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer, Jr. (USP 4,175,035) in view of Coleman et al (USP 4,972,956) and Smith et al (USP 4,447,245).
Regarding claim 1, Moyer discloses a system of clean coal production from coal refuse waste comprising: a screen series (elements 13, 17, 21a, 21b, and 41), a cyclone separator series (elements 29 and 37), a floating selection separator (element 55), and a presser-filter (element 63), but Moyer does not disclose a floating selection separator series and a presser-filter series.  
Coleman teaches as obvious multiple floating selection separators (elements 4, 14, and 48 and col. 7, lines 11-13, 37-39, and col. 8, lines 46-49) for the purpose of removing desired carbonaceous coal particles from an aqueous coal slurry.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer’s floating selection separator, as taught by Coleman, for the purpose of removing desired carbonaceous coal particles from an aqueous coal slurry.
Smith teaches as obvious multiple presser-filters (elements 364 and 384) for the purpose of trapping particles of a particular size and larger which passed through previous separating screens.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer’s presser-filter, as taught by Smith, for the purpose of trapping particles of a particular size and larger which passed through previous separating screens.  
Regarding claim 2, Moyer discloses the screen series (col. 1, lines 15-20 where a screen series systematically sieving material to oversize and smaller sizes and col. 4, lines 45-46 where screening of coarse coal product can be used as is, or reground and used, or retreated) comprising: a coarse sieve (element 13), a de-soiling sieve (element 17), a fine coal sieve (element 41), a coal middlings sieve (elements 21a and 29a), and a coal gangue sieve (elements 21b and 29b).
Regarding claim 3, Moyer discloses the cyclone separator series comprising: a first cyclone separator (element 29), and a second cyclone separator (element 37).
Regarding claim 4, Moyer discloses all the limitations of the claim including the floating selection separator series comprising a floating selection separator (element 55), but Moyer does not disclose the floating selection separator series comprising: a first floating selection separator, a second floating selection separator, and a third floating selection separator.  Coleman teaches as obvious multiple floating selection separators (elements 4, 14, and 48 and col. 7, lines 11-13, 37-39, and col. 8, lines 46-49) for the purpose of removing desired carbonaceous coal particles from an aqueous coal slurry.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer’s floating selection separator, as taught by Coleman, for the purpose of removing desired carbonaceous coal particles from an aqueous coal slurry.
Regarding claim 5, Moyer discloses all the limitations of the claim including a presser-filter (element 63), but Moyer does not disclose the presser-filter series comprising: a coal tailings presser-filter, a clean coal presser-filter, and a coal middlings presser-filter.  Smith teaches as obvious multiple presser-filters (elements 364 and 384) for the purpose of trapping particles of a particular size and larger which passed through previous separating screens.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer’s presser-filter, as taught by Smith, for the purpose of trapping particles of a particular size and larger which passed through previous separating screens.
Regarding claim 6, Moyer discloses a system of clean coal production from coal refuse waste coupled with coal washing plants comprising: a screen series (elements 13, 17, 21a, 21, b, and 41), a cyclone separator series (elements 29 and 37), a floating selection separator (element 55), and a presser-filter (element 63), but Moyer does not disclose a floating selection separator series and a presser-filter series.  
Coleman teaches as obvious multiple floating selection separators (elements 4, 14, and 48 and col. 7, lines 11-13, 37-39, and col. 8, lines 46-49) for the purpose of removing desired carbonaceous coal particles from an aqueous coal slurry.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer’s floating selection separator, as taught by Coleman, for the purpose of removing desired carbonaceous coal particles from an aqueous coal slurry.
Smith teaches as obvious multiple presser-filters (elements 364 and 384) for the purpose of trapping particles of a particular size and larger which passed through previous separating screens.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer’s presser-filter, as taught by Smith, for the purpose of trapping particles of a particular size and larger which passed through previous separating screens.  
Regarding claim 7, Moyer discloses the screen series (col. 1, lines 15-20 where a screen series systematically sieving material to oversize and smaller sizes) comprising: a classification sieve (col. 4, lines 45-46 where screening of coarse coal product can be used as is, or reground and used, or retreated), a coarse sieve (element 13), a de-soiling sieve (element 17), a fine coal sieve (element 41), a coal middlings sieve (elements 21a and 29a), and a coal gangue sieve (elements 21b and 29b).
Regarding claim 8, Moyer discloses the cyclone separator series comprising: a first cyclone separator (element 29), and a second cyclone separator (element 37).
Regarding claim 9, Moyer discloses all the limitations of the claim including the floating selection separator series comprising a floating selection separator (element 55), but Moyer does not disclose the floating selection separator series comprising: a first floating selection separator, a second floating selection separator, and a third floating selection separator.  Coleman teaches as obvious multiple floating selection separators (elements 4, 14, and 48 and col. 7, lines 11-13, 37-39, and col. 8, lines 46-49) for the purpose of removing desired carbonaceous coal particles from an aqueous coal slurry.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer’s floating selection separator, as taught by Coleman, for the purpose of removing desired carbonaceous coal particles from an aqueous coal slurry.
Regarding claim 10, Moyer discloses all the limitations of the claim including a presser-filter (element 63), but Moyer does not disclose the presser-filter series comprising: a coal tailings presser-filter, a clean coal presser-filter, and a coal middlings presser-filter.  Smith teaches as obvious multiple presser-filters (elements 364 and 384) for the purpose of trapping particles of a particular size and larger which passed through previous separating screens.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer’s presser-filter, as taught by Smith, for the purpose of trapping particles of a particular size and larger which passed through previous separating screens.
Regarding claim 11, Moyer discloses a method of clean coal production from coal refuse waste comprising performing steps of: series screening treatment step (elements 13, 17, 21a, 21, b, and 41), series cyclone separation treatment step (elements 29 and 37), floating selection separation treatment step (element 55), and presser-filter treatment step (element 63).
Coleman teaches as obvious multiple floating selection treatment steps (elements 4, 14, and 48 and col. 7, lines 11-13, 37-39, and col. 8, lines 46-49) for the purpose of removing desired carbonaceous coal particles from an aqueous coal slurry.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer’s floating selection treatment step, as taught by Coleman, for the purpose of removing desired carbonaceous coal particles from an aqueous coal slurry.
Smith teaches as obvious multiple presser-filters (elements 364 and 384) for the purpose of trapping particles of a particular size and larger which passed through previous separating screens.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer’s presser-filter, as taught by Smith, for the purpose of trapping particles of a particular size and larger which passed through previous separating screens.
Regarding claim 12, Moyer discloses the series screening treatment steps (col. 1, lines 15-20 where a screen series systematically sieving material to oversize and smaller sizes and col. 4, lines 45-46 where screening of coarse coal product can be used as is, or reground and used, or retreated) comprising: a coarse sieve (element 13), a de-soiling sieve (element 17), a fine coal sieve (element 41), a coal middlings sieve (elements 21a and 29a), and a coal gangue sieve (elements 21b and 29b).
Regarding claim 13, Moyer discloses the series cyclone separation treatment step comprising the use of a first cyclone separator (element 29), and a second cyclone separator (element 37).
Regarding claims 14 and 18, Moyer discloses all the limitations of the claim including the floating selection separator treatment step comprising a floating selection separator (element 55) the series floating selection separation treatment step comprising the use of: a first floating selection separator, a second floating selection separator, and a third floating selection separator.  Coleman teaches as obvious multiple floating selection treatment steps (elements 4, 14, and 48 and col. 7, lines 11-13, 37-39, and col. 8, lines 46-49) for the purpose of removing desired carbonaceous coal particles from an aqueous coal slurry.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer’s floating selection treatment step, as taught by Coleman, for the purpose of removing desired carbonaceous coal particles from an aqueous coal slurry.
Regarding claims 15 and 19, Moyer discloses all the limitations of the claim including a presser-filter treatment step (element 63), but Moyer does not disclose the presser-filter series treatment step comprising: a coal tailings presser-filter, a clean coal presser-filter, and a coal middlings presser-filter.  Smith teaches as obvious multiple presser-filters (elements 364 and 384) for the purpose of trapping particles of a particular size and larger which passed through previous separating screens.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moyer’s presser-filter, as taught by Smith, for the purpose of trapping particles of a particular size and larger which passed through previous separating screens.
Regarding claim 16, Moyer discloses the series screening treatment steps (col. 1, lines 15-20 where a screen series systematically sieving material to oversize and smaller sizes) comprising: a classification sieve (col. 4, lines 45-46 where screening of coarse coal product can be used as is, or reground and used, or retreated), a coarse sieve (element 13), a de-soiling sieve (element 17), a fine coal sieve (element 41), a coal middlings sieve (elements 21a and 29a), and a coal gangue sieve (elements 21b and 29b).
Regarding claim 17, Moyer discloses the series cyclone separation treatment step comprising the use of a first cyclone separator (element 29), and a second cyclone separator (element 37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653